112 F.3d 517
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Peggy HERRINGTON, Defendant-Appellant.
No. 96-50344.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 28, 1997.

Before:  BROWNING, THOMPSON and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Peggy Herrington appeals the sentence imposed upon her guilty plea conviction for conspiracy to commit wire fraud.  Herrington received a two-level minor role downward adjustment in her offense level under U.S.S.G. § 3B1.2(b), but contends that the district court erred by failing to give her a three or four-level downward adjustment under U.S.S.G. § 3B1.2(a) for being a minimal participant.  Because a defendant's role in the offense is a factual conclusion, rather than a legal one, we review for clear error, see United States v. Davis, 36 F.3d 1424, 1436 (9th Cir.1994), cert. denied, 115 S.Ct. 1147 (1995), and affirm.


3
Herrington contends that she should receive a minimal role adjustment because she was the least culpable defendant in the conspiracy.  Herrington has the burden of proving by a preponderance of the evidence that she was a minimal participant.  Id.  A defendant is not automatically entitled to a sentence reduction simply because she is less culpable than co-participants.  United States v. Benitez, 34 F.3d 1489, 1498 (9th Cir.1994), cert. denied, 115 S.Ct. 1268 (1995).  She must show she was "substantially less culpable than the average participant."  Id.


4
The district court did not clearly err in denying Herrington's request for a three or four-level downward adjustment for minimal participation because Herrington knew of and assisted in the fraud, recruited another to the conspiracy, and was allotted the second largest portion of the proceeds.  See Davis, 36 F.3d at 1437.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3